DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[029] should state “Sorel” not “Sorrel”.  
Appropriate correction is required.

		Drawings
The drawings are objected to because:
[051] states Fig. 3 includes “two electric connectors 42, 44” however, reference character 42 and 44 cannot be found in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 3 shows reference character 56, but 56 is not mentioned in the specification. Examiner believes the typographically error can be found in [051] which states “cathode 36”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Objections
Claims 1, 3, 11, and 13 are objected to because of the following informalities: 
In claims 1 and 11, the comma after anode should be omitted to keep consistency with the rest of the claim.  
In claims 3 and 13, “Sorrel” should be “Sorel”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries) in view of Senoue (US 20190334178 A1), as evidenced by Ronimix (Grades of Cement).
claim 1, Byrne discloses a concrete battery (page 3, section 2.1) comprising: an anode comprising a conductive material with a first coefficient of linear thermal expansion of less than or equal to 30                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (aluminum anode, magnesium anode, Page 6 and 13, Table 3 and Table 5; Applicant’s specification states aluminum has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 21-24 and magnesium has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 25-26.9 on pages 22 and 25), a cathode comprising a conductive material with a second coefficient of linear thermal expansion of less than or equal to                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (copper cathode, Page 6 and 13, Table 3, Table 5; Applicant’s specification states copper has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 16.6 and 17.8 on page 21 and 25), and an electrolyte comprising hardened cement (CEM I, Page 6 and 13, Table 3, Table 5). While Byrne does not explicitly state the hardened cement has a third coefficient of linear thermal expansion of at least 5                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    , Ronimix Cement states CEM I is known to be Portland cement, and Applicant’s specification states pure Portland cement has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 11 on page 20.
While Byrne discloses the anode and cathode are in physical contact with the hardened cement, Bryne does not explicitly disclose the anode or cathode provide structure reinforcement to the hardened cement.
In the same field of endeavor, Senoue teaches an analogous art of a layered all-solid-state battery (P29, 30) comprising an anode of aluminum foil (negative electrode 40 in Fig. 1, P30, 32), a cathode of copper foil (positive electrode 20 in Fig. 1, P30, 32), and a separator layer (30 in Fig. 1, P30, 64). Senoue teaches the separator layer includes a porous base material (32 in Fig. 2) and solid electrolyte particles (34 in Fig. 2) held in the pores of the base material (P30, P64). Senoue teaches this makes it possible to improve the mechanical strength while maintaining the conductivity of the electrolyte (P64).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Senoue within the concrete battery of Byrne and provided the concrete battery to be structured as taught by Senoue, given that Senoue teaches it makes it possible to improve mechanical strength of an electrolyte layer while maintaining the conductivity of the electrolyte layer. 
From this modification of Byrne one of ordinary skill in the art would necessarily recognize the concrete battery would be layered, and the anode would be in physical contact with the porous base material of the electrolyte and provide structural reinforcement to the porous base material of the electrolyte, and the cathode would be in physical contact with the porous base material of the electrolyte and provide structural reinforcement to the porous base material of the electrolyte.
Regarding the limitations “a concrete battery for a structural application” and “wherein the anode, cathode and hardened cement are configured as a building component for load bearing”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). The structure of modified Byrne recites all of the claimed structure of the concrete battery set forth by Applicant, therefore, one of ordinary skill in the art would necessarily believe the anode, cathode, and hardened cement that 

Regarding claim 2, modified Byrne as evidenced by Ronimix teaches the hardened cement to be Portland cement, as discussed above with respect to claim 1.

Regarding claim 6, modified Byrne teaches the anode comprising aluminum or magnesium, as discussed above with respect to claim 1.

Regarding claim 7, modified Byrne teaches the cathode comprising copper, as discussed above with respect to claim 1.

Regarding claim 10, modified Byrne does not teach wherein the dimensions of the battery result in a volume that is equal to or greater than the volume of a structural brick measuring 3-5/8 inches, by 2-1/4 inches, by 7-5/8 inches. However, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Further, it would be obvious for one of ordinary skill in the art to modify the concrete battery to be the claimed volume, in order to, for example, tailor to a desired amount of power generated by the battery, because, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04), and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the 

Regarding claim 11, Byrne discloses a concrete battery (page 3, section 2.1) comprising: an anode comprising a conductive material with a first coefficient of linear thermal expansion of less than or equal to 30                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (aluminum anode, magnesium anode, Page 6 and 13, Table 3 and Table 5; Applicant’s specification states aluminum has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 21-24 and magnesium has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 25-26.9 on pages 22 and 25), a cathode comprising a conductive material with a second coefficient of linear thermal expansion of less than or equal to                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     (copper cathode, Page 6 and 13, Table 3, Table 5; Applicant’s specification states copper has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 16.6 and 17.8 on page 21 and 25), and an electrolyte comprising hardened cement (CEM I, Page 6 and 13, Table 3, Table 5). While Byrne does not explicitly state the hardened cement has a third coefficient of linear thermal expansion of at least 5                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    , Ronimix Cement states CEM I is known to be Portland cement, and Applicant’s specification states pure Portland cement has an average CTLE in                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                     of 11 on page 20.
                        
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    . One of ordinary skill in the art would recognize the difference between the second coefficient of linear thermal expansion (copper: 17.8) and the third coefficient of linear thermal expansion (CEM I: 11) is less than 25                         
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            m
                            /
                            m
                            ℃
                        
                    .
While Byrne discloses the anode and cathode are in physical contact with the hardened cement, Bryne does not explicitly disclose the anode or cathode provide structural reinforcement to the hardened cement.
In the same field of endeavor, Senoue teaches an analogous art of a layered all-solid-state battery (P29, 30) comprising an anode of aluminum foil (negative electrode 40 in Fig. 1, P30, 32), a cathode of copper foil (positive electrode 20 in Fig. 1, P30, 32), and a separator layer (30 in Fig. 1, P30, 64). Senoue teaches the separator layer includes a porous base material (32 in Fig. 2) and solid electrolyte particles (34 in Fig. 2) held in the pores of the base material (P30, P64). Senoue teaches this makes it possible to improve the mechanical strength while maintaining the conductivity of the electrolyte (P64).
One of ordinary skill in the art would recognize that cement/concrete (such as the electrolyte disclosed by Byrne) is inherently porous.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Senoue within the concrete battery of Byrne and provided the concrete battery to be structured as taught by Senoue, given that Senoue teaches it makes it possible to improve mechanical strength of an electrolyte layer while maintaining the conductivity of the electrolyte layer. 

Regarding the limitations “a concrete battery for a structural application” and “wherein the anode, cathode and hardened cement are configured as a building component for load bearing”, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The structure of modified Byrne recites all of the claimed structure of the concrete battery set forth by Applicant, therefore, one of ordinary skill in the art would necessarily believe the anode, cathode, and hardened cement that make up the battery are capable of being configured as a building component for load bearing and therefore the battery is capable of being used for a structural application.

Regarding claim 12, modified Byrne as evidenced by Ronimix teaches the hardened cement to be Portland cement, as discussed above with respect to claim 11.

Regarding claim 16, modified Byrne teaches the anode comprising aluminum or magnesium, as discussed above with respect to claim 11.

claim 17, modified Byrne teaches the cathode comprising copper, as discussed above with respect to claim 1.

Regarding claim 20, modified Byrne does not teach wherein the dimensions of the battery result in a volume that is equal to or greater than the volume of a structural brick measuring 3-5/8 inches, by 2-1/4 inches, by 7-5/8 inches. However, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Further, it would be obvious for one of ordinary skill in the art to modify the concrete battery to be the claimed volume, in order to, for example, tailor to a desired amount of power generated by the battery, because, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04), and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries)  in view of Senoue (US 20190334178 A1) as applied to claim 1 and 11 respectively, further in view of Shand (Magnesia Cements).
claims 3 and 13, modified Byrne does not teach wherein the hardened cement comprises Sorel cement.
Shand teaches Sorel in 1867 announced the discovery of an excellent cement formed from the combination of magnesium oxide and magnesium chloride solution (page 1, P1). Shand teaches his cement type is known by many different names, such as Sorel, magnesite and magnesium oxychloride cement (page 1, P1). Shand teaches magnesium oxychloride has many superior properties compared to Portland cement (page 1, P2: 
It does not need wet curing, has high fire resistance, low thermal conductivity, good resistance to abrasion. 
It also has high transverse and crushing strengths, 7,000-10,000 psi are not uncommon.
Magnesium oxychloride also bonds very well to a variety of inorganic and organic aggregates, such as, saw dust, wood flour, marble flour, sand and gravel, giving a cement that has high early strength, insectcidal properties, resilient, conducting and is unaffected by oil, grease and paints.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Shand within the battery of modified Senoue and substituted the CEM I as taught by modified Byrne with Sorel cement, magnesium oxychloride, as taught by Shand, given that Shand teaches a multitude of benefits in using Sorel cement. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries)  in view of Senoue (US 20190334178 A1) as applied to claim 1 and 11 respectively, further in view of Bonnefin (Emerging-Materials: Ferrock).
Regarding claim 4, modified Byrne does not teach wherein the hardened cement comprises Ferrock.
Bonnefin teaches Ferrock is aiming replace or reduce the use of concrete with a carbon negative and better performing material, comprised mostly from recycled materials (page 1). Bonnefin teaches roughly 95% of the Ferrock is made from recycled materials, Ferrock is both stronger and more flexible than normal Portland cement, allowing it to be used in highly active environments where there is a consideration for seismic activity (page 2). Bonnefin teaches Ferrock is much cheaper as it is sourced from waste materials, it is carbon negative as it absorbs more carbon dioxide than it creates when it is hardening, and is also relatively chemically inactive allowing it to be used in places like salt water without deterioration with the salt making it stronger (page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bonnefin within the battery of modified Byrne and substituted the CEM I as taught by modified Senoue with Ferrock as taught by Bonnefin given that Bonnefin teaches a multitude of benefits to using Ferrock. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries)  in view of Senoue (US 20190334178 A1) as applied to claims 1 and 11 respectively, further in view of Desai (Pros & Cons of Portland Pozzolana Cement (PPC) Over Ordinary Portland Cement (OPC)).
Regarding claims 5 and 15, modified Byrne does not teach wherein the hardened cement comprises pozzolanic cement.
Desai teaches generally two types of cement are available in market: Ordinary Portland Cement (OPC) and Portland Pozzolana Cement (PPC, page 1). Desai teaches the heat of hydration of PPC is lower than that of OPC, hence it is the best choice for mass concreting, PPC has higher fineness than OPC, therefore it has lower permeability and as a result it has high durability, and PPC has high durability than OPC which means the structure will last longer and have longer life (page 1). Desai also teaches PPC is more resistant towards the attack of sulphates, alkalies, chlorides and chemicals as compared to OPC, PPC is environment friendly as it utilizes the by-products from the coal fired thermal stations, therefore it is green material, hence ecofriendly and helpful in achieving green rating, and PPC is cheaper and more sustainable as compared to OPC (page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Desai within the battery of modified Senoue and substituted the CEM I as taught by modified Byrne with pozzolanic cement as taught by Desai given that Desai teaches a multitude of benefits to using pozzolanic cement. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al (Optimising the Performance of Cement-Based Batteries)  in view of Senoue (US 20190334178 A1) as applied to claim 1, further in view of Petra Design (The Basics You Need to Know About Glass Fibre Reinforced Concrete (GFRC)).
Regarding claims 8 and 18, modified Byrne does not teach wherein the hardened cement further comprises non-conductive structural reinforcement dispersed throughout the hardened cement.
Petra Design teaches the use of alkali resistant Fibreglass for the reinforcement of concrete products (page 2). Petra Design teaches glass fiber reinforced concrete (GRC or GFRC) is a cement-based composite material reinforced with aggregates, polymers, and alkali-resistant fibers (page 1). Petra Design teaches GFRC allows concrete to be cast in thinner sections therefore reducing the weight, GFRC is a very strong material allowing it to last longer with less maintenance, GFRC does not crack easily, and the glass fibers in GFRC prevent rusting and promote durability during salty and high moisture environments (pages 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Petra Design within the battery of modified Byrne and added fiberglass to the harden cement as taught by Petra Design to provide non-conductive structural reinforcement dispersed throughout the hardened cement, given that Petra Design teaches a multitude of benefits to using fiberglass to reinforce cement.

claims 9 and 19, Petra Design teaches the non-conductive structural reinforcement consists of fiberglass.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729